 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ABRAHAM ISAIAS ARROYO,                            No. 2:18-cv-1682-KJM-EFB P
11                       Petitioner,
12           v.                                         FINDINGS AND RECOMMENDATIONS
13    NDOH,
14                       Respondent.
15

16          Petitioner is a California state prisoner proceeding pro se with an application for a writ of

17   habeas corpus pursuant to 28 U.S.C. § 2254. On September 23, 2014 and in the Sacramento

18   County Superior Court, a jury found petitioner guilty of first degree residential burglary (Cal.

19   Pen. Code § 459), rape (§ 261, subd. (a)(2)), and robbery (§ 211). The jury also found true an

20   allegation that the rape was committed during the commission of a first-degree burglary with the

21   intent to commit theft (§ 667.61, subd. (e)(2)). Finally, the jury found petitioner not guilty of

22   assault with intent to commit oral copulation, but found him guilty of the lesser included offense

23   of simple assault (§ 240).

24          Now, petitioner raises three claims on federal habeas review. First, he argues that the trial

25   court “coerced” and “caus[ed] un[n]ecessary pressure on a deadlock[ed] jury” by providing a

26   deadlock-breaking instruction. Second, he argues that insufficient evidence supports his rape

27   conviction. Third, he argues that his trial counsel was constitutionally ineffective for not

28   adequately communicating with him during trial.
                                                        1
 1           For the reasons stated below, the court recommends that this petition be denied in its
 2   entirety.
 3                                             BACKGROUND
 4           A. Prosecution Case
 5           In 2013, Mona Doe lived alone in an apartment on Power Inn Road in Sacramento. An
 6   injury to her spine, sustained when she was three years old, rendered her incapable of walking
 7   and necessitated use of a wheelchair. Nevertheless, Doe retained some feeling below her waist.
 8           Petitioner lived in the same apartment complex as Doe and she was familiar with him. In
 9   the fall of 2013, petitioner knocked on her door and asked if she was single. Doe explained that
10   she was divorced, indicated that she had to go, and closed the door. She felt that petitioner was
11   “hitting on her.” On a subsequent day, an object was thrown through Doe’s apartment window.
12   She reported the incident to police and went outside to examine the area. Doe saw petitioner
13   there and he expressed concern about the window.
14           At 1:00 a.m. on December 21, 2013, Doe heard a banging on her door. Without opening
15   the door, Doe demanded to know who it was. A man responded that he was with “maintenance.”
16   Doe told the man to go to the window and, when he did so, she recognized him as the petitioner.
17   He told Doe that she needed to sign some papers. She told him to come back in the morning.
18   Petitioner moved back to the door and started banging on it again. Doe took her phone and tried
19   to call her brother for help.
20           Petitioner crashed through her window. Doe began to cry and scream. Petitioner took her
21   phone, put in his pocket, and told Doe to quiet herself. He told her that he just wanted to be with
22   her. When Doe kept screaming and crying, he struck her in the face several times. She stopped
23   crying because she believed that petitioner was going to kill her. Petitioner exposed his genitals
24   roughly a foot from Doe’s face. She told him “No, I can’t do that.” Doe offered him all the
25   money she had – ten dollars – and her laptop if he would agree to leave. Petitioner declined the
26   offer and reiterated his desire to be with her.
27           Petitioner began to move Doe, in her wheelchair, toward her bedroom with the intention
28   of having sex with her. She told him not to move her there. He then asked her where would be
                                                       2
 1   preferable. Doe responded “I guess here,” indicating the hallway. She had “no more fight in
 2   [her]” and feared that, if she continued to refuse petitioner’s advances, “it would be worse.”
 3           Petitioner moved Doe from the wheelchair to the floor. He covered her mouth and nose
 4   with his hand. He climbed on top of her and vaginally penetrated her with his penis. Doe’s
 5   feeling is diminished below the waist, but she testified that she felt pressure as a consequence of
 6   this penetration.
 7           At about this time, someone else started pounding on the apartment door. A security
 8   guard had been dispatched to perform a welfare check after someone else in the complex reported
 9   a possible disturbance or fight. Petitioner stood up and Doe told him to leave via the back door.
10   He did so, and fled by climbing over the apartment’s back fence. The security guard entered
11   through the broken window and Doe told him that she had been raped. He called for backup and
12   police arrived shortly thereafter.
13           Doe was examined the morning after the attack. An examining physician observed
14   bruises on Doe’s face, forearm, and back. The physician examined Doe’s genitalia and found no
15   injuries. The physician would later explain that this was not necessarily inconsistent with Doe’s
16   claim that petitioner raped her, because approximately half of sexual assault patients displayed no
17   medical findings on the genital exam.
18           A crime scene investigation of the apartment revealed blood drops on the carpet. DNA
19   from the blood samples were tested and matched to petitioner’s profile. Petitioner was arrested
20   two days after the assault. DNA samples from his genitalia were inconclusive as to whether
21   Doe’s DNA was contained therein.
22           B. Defense Case
23           At trial, petitioner testified in his own defense. He stated that, on the day of the assault, he
24   was living with his girlfriend and four-year old son. He drank a substantial amount of alcohol
25   that night – a twelve pack of beer and some hard lemonade. Petitioner claimed not to know why
26   he went to Doe’s apartment that night and stated he could not remember knocking on her door.
27   /////
28   /////
                                                         3
 1   He did claim to know that he had not gone there with the intention of having intercourse with
 2   Doe; he stated that he expected only to “conversate” with her. Petitioner also stated that he
 3   remembered breaking the apartment window and cutting his leg on the broken glass.
 4           Petitioner admitted striking Doe when she refused his advances. He testified, however,
 5   that “[he] felt like it [penetration] didn’t happen.” During closing arguments, petitioner’s trial
 6   counsel conceded that defendant was guilty of assault, attempted rape, and robbery. However,
 7   counsel urged the jury to acquit him of burglary and rape.
 8               STANDARDS GOVERNING HABEAS RELIEF UNDER THE AEDPA
 9      I.      Applicable Statutory Provisions
10           28 U.S.C. § 2254, as amended by the Antiterrorism and Effective Death Penalty Act of
11   1996 (“AEDPA”), provides in relevant part as follows:
12                  (d) An application for a writ of habeas corpus on behalf of a person
                    in custody pursuant to the judgment of a state court shall not be
13                  granted with respect to any claim that was adjudicated on the merits
                    in State court proceedings unless the adjudication of the claim -
14
                            (1) resulted in a decision that was contrary to, or involved
15                          an unreasonable application of, clearly established Federal
                            law, as determined by the Supreme Court of the United
16                          States; or
17                          (2) resulted in a decision that was based on an unreasonable
                            determination of the facts in light of the evidence presented
18                          in the State court proceeding.
19           Section 2254(d) constitutes a “constraint on the power of a federal habeas court to grant a
20   state prisoner’s application for a writ of habeas corpus.” (Terry) Williams v. Taylor, 529 U.S.
21   362, 412 (2000). It does not, however, “imply abandonment or abdication of judicial review,” or
22   “by definition preclude relief.” Miller El v. Cockrell, 537 U.S. 322, 340 (2003). If either prong
23   (d)(1) or (d)(2) is satisfied, the federal court may grant relief based on a de novo finding of
24   constitutional error. See Frantz v. Hazey, 533 F.3d 724, 736 (9th Cir. 2008) (en banc).
25           The statute applies whenever the state court has denied a federal claim on its merits,
26   whether or not the state court explained its reasons. Harrington v. Richter, 562 U.S. 86, 99-100
27   (2011). State court rejection of a federal claim will be presumed to have been on the merits
28   absent any indication or state law procedural principles to the contrary. Id. at 784-785 (citing
                                                        4
 1   Harris v. Reed, 489 U.S. 255, 265 (1989) (presumption of a merits determination when it is
 2   unclear whether a decision appearing to rest on federal grounds was decided on another basis)).
 3   “The presumption may be overcome when there is reason to think some other explanation for the
 4   state court's decision is more likely.” Id. at 785.
 5          A.       “Clearly Established Federal Law”
 6          The phrase “clearly established Federal law” in § 2254(d)(1) refers to the “governing
 7   legal principle or principles” previously articulated by the Supreme Court. Lockyer v. Andrade,
 8   538 U.S. 63, 71 72 (2003). Only Supreme Court precedent may constitute “clearly established
 9   Federal law,” but courts may look to circuit law “to ascertain whether…the particular point in
10   issue is clearly established by Supreme Court precedent.” Marshall v. Rodgers, 133 S. Ct. 1446,
11   1450 (2013).
12          B.       “Contrary To” Or “Unreasonable Application Of” Clearly Established
                     Federal Law
13

14          Section 2254(d)(1) applies to state court adjudications based on purely legal rulings and
15   mixed questions of law and fact. Davis v. Woodford, 384 F.3d 628, 637 (9th Cir. 2003). The two
16   clauses of § 2254(d)(1) create two distinct exceptions to AEDPA’s limitation on relief. Williams,
17   529 U.S. at 404-05 (the “contrary to” and “unreasonable application” clauses of (d)(1) must be
18   given independent effect, and create two categories of cases in which habeas relief remains
19   available).
20          A state court decision is “contrary to” clearly established federal law if the decision
21   “contradicts the governing law set forth in [the Supreme Court’s] cases.” Id. at 405. This
22   includes use of the wrong legal rule or analytical framework. “The addition, deletion, or
23   alteration of a factor in a test established by the Supreme Court also constitutes a failure to apply
24   controlling Supreme Court law under the ‘contrary to’ clause of the AEDPA.” Benn v. Lambert,
25   283 F.3d 1040, 1051 n.5 (9th Cir. 2002). See, e.g., Williams, 529 U.S. at 391, 393 95 (Virginia
26   Supreme Court’s ineffective assistance of counsel analysis “contrary to” Strickland1 because it
27
            1
                Strickland v. Washington, 466 U.S. 668 (1984).
28
                                                           5
 1   added a third prong unauthorized by Strickland); Crittenden v. Ayers, 624 F.3d 943, 954 (9th Cir.
 2   2010) (California Supreme Court’s Batson2 analysis “contrary to” federal law because it set a
 3   higher bar for a prima facie case of discrimination than established in Batson itself); Frantz, 533
 4   F.3d at 734 35 (Arizona court’s application of harmless error rule to Faretta3 violation was
 5   contrary to U.S. Supreme Court holding that such error is structural). A state court also acts
 6   contrary to clearly established federal law when it reaches a different result from a Supreme Court
 7   case despite materially indistinguishable facts. Williams, 529 U.S. at 406, 412 13; Ramdass v.
 8   Angelone, 530 U.S. 156, 165 66 (2000) (plurality op’n).
 9          A state court decision “unreasonably applies” federal law “if the state court identifies the
10   correct rule from [the Supreme Court’s] cases but unreasonably applies it to the facts of the
11   particular state prisoner’s case.” Williams, 529 U.S. at 407 08. It is not enough that the state
12   court was incorrect in the view of the federal habeas court; the state court decision must be
13   objectively unreasonable. Wiggins v. Smith, 539 U.S. 510, 520 21 (2003). This does not mean,
14   however, that the § (d)(1) exception is limited to applications of federal law that “reasonable
15   jurists would all agree is unreasonable.” Williams, 529 U.S. at 409 (rejecting Fourth Circuit’s
16   overly restrictive interpretation of “unreasonable application” clause). State court decisions can
17   be objectively unreasonable when they interpret Supreme Court precedent too restrictively, when
18   they fail to give appropriate consideration and weight to the full body of available evidence, and
19   when they proceed on the basis of factual error. See, e.g., Williams, 529 U.S. at 397-98; Wiggins,
20   539 U.S. at 526 28 & 534; Rompilla v. Beard, 545 U.S. 374, 388 909 (2005); Porter v.
21   McCollum, 558 U.S. 30, 42 (2009).
22          The “unreasonable application” clause permits habeas relief based on the application of a
23   governing principle to a set of facts different from those of the case in which the principle was
24   announced. Lockyer, 538 U.S. at 76. AEDPA does not require a nearly identical fact pattern
25   before a legal rule must be applied. Panetti v. Quarterman, 551 U.S. 930, 953 (2007). Even a
26
            2
27              Batson v. Kentucky, 476 U.S. 79 (1986).

28          3
                Faretta v. California, 422 U.S. 806 (1975).
                                                        6
 1   general standard may be applied in an unreasonable manner. Id. In such cases, AEDPA
 2   deference does not apply to the federal court’s adjudication of the claim. Id. at 948.
 3          Review under § 2254(d) is limited to the record that was before the state court. Cullen v.
 4   Pinholster, 131 S. Ct. 1388, 1398 (2011). The question at this stage is whether the state court
 5   reasonably applied clearly established federal law to the facts before it. Id. In other words, the
 6   focus of the § 2254(d) inquiry is “on what a state court knew and did.” Id. at 1399.
 7          Where the state court’s adjudication is set forth in a reasoned opinion, § 2254(d)(1) review
 8   is confined to “the state court’s actual reasoning” and “actual analysis.” Frantz, 533 F.3d at 738
 9   (emphasis in original). A different rule applies where the state court rejects claims summarily,
10   without a reasoned opinion. In Richter, supra, the Supreme Court held that when a state court
11   denies a claim on the merits but without a reasoned opinion, the federal habeas court must
12   determine what arguments or theories may have supported the state court’s decision, and subject
13   those arguments or theories to § 2254(d) scrutiny. Richter, 131 S. Ct. at 786.
14          C.      “Unreasonable Determination Of The Facts”
15          Relief is also available under AEDPA where the state court predicated its adjudication of
16   a claim on an unreasonable factual determination. Section 2254(d)(2). The statute explicitly
17   limits this inquiry to the evidence that was before the state court.
18          Even factual determinations that are generally accorded heightened deference, such as
19   credibility findings, are subject to scrutiny for objective reasonableness under § 2254(d)(2). For
20   example, in Miller El v. Dretke, 545 U.S. 231 (2005), the Supreme Court ordered habeas relief
21   where the Texas court had based its denial of a Batson claim on a factual finding that the
22   prosecutor’s asserted race neutral reasons for striking African American jurors were true.
23   Miller El, 545 U.S. at 240.
24          An unreasonable determination of facts exists where, among other circumstances, the
25   state court made its findings according to a flawed process – for example, under an incorrect
26   legal standard, or where necessary findings were not made at all, or where the state court failed to
27   consider and weigh relevant evidence that was properly presented to it. See Taylor v. Maddox,
28   366 F.3d 992, 999 1001 (9th Cir.), cert. denied, 543 U.S. 1038 (2004). Moreover, if “a state
                                                        7
 1   court makes evidentiary findings without holding a hearing and giving petitioner an opportunity
 2   to present evidence, such findings clearly result in a ‘unreasonable determination’ of the facts”
 3   within the meaning of § 2254(d)(2). Id. at 1001; accord Nunes v. Mueller, 350 F.3d 1045, 1055
 4   (9th Cir. 2003) (state court's factual findings must be deemed unreasonable under section
 5   2254(d)(2) because “state court . . . refused Nunes an evidentiary hearing” and findings
 6   consequently “were made without . . . a hearing”), cert. denied, 543 U.S. 1038 (2004); Killian v.
 7   Poole, 282 F.3d 1204, 1208 (9th Cir. 2002) (“state courts could not have made a proper
 8   determination” of facts because state courts “refused Killian an evidentiary hearing on the
 9   matter”), cert. denied, 537 U.S. 1179 (2003).
10            A state court factual conclusion can also be substantively unreasonable where it is not
11   fairly supported by the evidence presented in the state proceeding. See, e.g., Wiggins, 539 U.S.
12   at 528 (state court’s “clear factual error” regarding contents of social service records constitutes
13   unreasonable determination of fact); Green v. LaMarque, 532 F.3d 1028 (9th Cir. 2008) (state
14   court’s finding that the prosecutor’s strike was not racially motivated was unreasonable in light
15   of the record before that court); Bradley v. Duncan, 315 F.3d 1091, 1096 98 (9th Cir. 2002) (state
16   court unreasonably found that evidence of police entrapment was insufficient to require an
17   entrapment instruction), cert. denied, 540 U.S. 963 (2003).
18      II.      The Relationship Of § 2254(d) To Final Merits Adjudication
19            To prevail in federal habeas proceedings, a petitioner must establish the applicability of
20   one of the § 2254(d) exceptions and also must also affirmatively establish the constitutional
21   invalidity of his custody under pre AEDPA standards. Frantz v. Hazey, 533 F.3d 724 (9th Cir.
22   2008) (en banc). There is no single prescribed order in which these two inquiries must be
23   conducted. Id. at 736 37. The AEDPA does not require the federal habeas court to adopt any one
24   methodology. Lockyer v. Andrade, 538 U.S. 63, 71 (2003).
25            In many cases, § 2254(d) analysis and direct merits evaluation will substantially overlap.
26   Accordingly, “[a] holding on habeas review that a state court error meets the ' 2254(d) standard
27   will often simultaneously constitute a holding that the [substantive standard for habeas relief] is
28   satisfied as well, so no second inquiry will be necessary.” Frantz, 533 F.3d at 736. In such cases,
                                                         8
 1   relief may be granted without further proceedings. See, e.g., Goldyn v. Hayes, 444 F.3d 1062,
 2   1070 71 (9th Cir. 2006) (finding § 2254(d)(1) unreasonableness in the state court's conclusion
 3   that the state had proved all elements of the crime, and granting petition); Lewis v. Lewis, 321
 4   F.3d 824, 835 (9th Cir. 2003) (finding § 2254(d)(1) unreasonableness in the state court’s failure
 5   to conduct a constitutionally sufficient inquiry into a defendant’s jury selection challenge, and
 6   granting petition); Williams v. Ryan, 623 F.3d 1258 (9th Cir. 2010) (finding § 2254(d)(1)
 7   unreasonableness in the state court’s refusal to consider drug addiction as a mitigating factor at
 8   capital sentencing, and granting penalty phase relief).
 9          In other cases, a petitioner’s entitlement to relief will turn on legal or factual questions
10   beyond the scope of the § 2254(d) analysis. In such cases, the substantive claim(s) must be
11   separately evaluated under a de novo standard. Frantz, 533 F.3d at 737. If the facts are in dispute
12   or the existence of constitutional error depends on facts outside the existing record, an evidentiary
13   hearing may be necessary. Id. at 745; see also Earp, 431 F.3d 1158 (remanding for evidentiary
14   hearing after finding § 2254(d) satisfied).
15                                                 DISCUSSION
16          I.       Supplemental Jury Instruction
17          At trial, the jury began deliberating on September 16, 2014. On September 18, 2014, the
18   jury asked the trial court “[w]hat is the procedure if we are at an impasse on several issues?” The
19   trial court ultimately gave the jury an instruction designed to assist the jury in breaking the
20   impasse. Petitioner challenged this instruction on direct appeal and the appellate court upheld the
21   instruction after finding that it was not coercive. Petitioner argues this decision was
22   unreasonable.
23                   A. Last Reasoned State Decision
24          The California Court of Appeal upheld the trial court’s instruction:
25                   The jury began deliberating on September 16, 2014, following four
                     days of trial testimony. On September 18, 2014, the jury sent the trial
26                   court the following question, “What is the procedure if we are at an
                     impasse on several issues?” The trial court summoned the jury, and
27                   the foreperson advised the court that the impasse involved factual, as
                     opposed to legal, issues. The foreperson also informed the court that
28                   the jury had reached a verdict on one of the four charges. The jury
                                                        9
 1   exited the courtroom, and the trial court advised counsel of its intent
     to give the jury the so-called “firecracker” instruction upheld by this
 2   court in People v. Moore (2002) 96 Cal.App.4th 1105 (Moore).
     Defense counsel did not object.
 3
     When the jury returned, the trial court instructed it in pertinent part
 4   as follows: “Your goal as jurors should be to reach a fair and
     impartial verdict if you’re able to do so based solely on the evidence
 5   which is presented and without regard for the consequences of your
     verdict regardless of how long it takes to do so. [¶] . . . [¶] . . . [Y]ou
 6   have absolute discretion to conduct your deliberations in any way in
     which you deem appropriate. [¶] May I suggest that since you’ve not
 7   been able to arrive at a verdict on one or more counts using the
     methods that you have chosen, that you consider changing the
 8   methods you’ve been using, at least temporarily, and try new
     methods. [¶] For example, you may wish to consider having different
 9   jurors lead the discussion for a period of time. Or you may wish to
     experiment with reverse role playing by [having] those on one side
10   of any issue present and argue the other side’s position and vice
     versa. This may enable you to better understand the others[’]
11   positions. [¶] By suggesting that you should consider changes in your
     methods of deliberation, I want to stress that I am not dictating or
12   instructing as to how to conduct your deliberations. I merely suggest
     that you might find it productive to do whatever is necessary to
13   ensure that each juror has a full and fair opportunity to express his or
     her views and consider and understand the views of the other jurors.”
14   (Italics added.)
15   The jury resumed deliberations, and the following afternoon the
     foreperson advised the trial court that while the jury had not reached
16   a verdict on any additional counts, the foreperson believed that
     further deliberations would be fruitful. One and one-half days later,
17   the jury reached a verdict on all remaining counts.
18   Whether to declare a hung jury or order further deliberations rests in
     the trial court’s sound discretion. (§ 1140; People v. Bell (2007) 40
19   Cal.4th 582, 616 (Bell), disapproved on other grounds in People v.
     Sanchez (2016) 63 Cal.4th 665, 686, fn. 13.) “ ‘Although the court
20   must take care to exercise its power without coercing the jury into
     abdicating its independent judgment in favor of considerations of
21   compromise and expediency [citation], the court may direct further
     deliberations upon its reasonable conclusion that such direction
22   would be perceived “ ‘as a means of enabling the jurors to enhance
     their understanding of the case rather than as mere pressure to reach
23   a verdict on the basis of matters already discussed and considered.’ ”
     ’ [Citation.]” (Bell, at p. 616.)
24
     As defendant acknowledges, the instruction given to jurors in this
25   case is virtually identical to an instruction we approved in Moore. As
     we explained in that case: “In Allen v. United States (1896) 164 U.S.
26   492, 501-502, the Supreme Court approved a charge (the Allen
     charge) which encouraged the minority jurors to reexamine their
27   views in light of the views expressed by the majority, noting that a
     jury should consider that the case must at some time be decided. In
28   People v. Gainer (1977) 19 Cal.3d 835, however, our state high court
                                          10
 1                  disapproved of Allen in two respects. The Gainer court found ‘the
                    discriminatory admonition directed to minority jurors to rethink their
 2                  position in light of the majority’s views’ was improper, inasmuch as,
                    by counseling minority jurors to consider the majority view,
 3                  whatever it might be, the instruction encouraged jurors to abandon a
                    focus on the evidence as the basis of their verdict. (Gainer, at pp.
 4                  845, 848.)” (Moore, supra, 96 Cal.App.4th at pp. 1120-1121.)
 5                  Defendant urges this court to follow the reasoning of Justice
                    McAdams’s concurrence in People v. Whaley (2007) 152
 6                  Cal.App.4th 968, 985, which found the “ ‘reverse role playing’ ”
                    suggestion troubling and the overall instruction to create an
 7                  expectation of a verdict. (Ibid.) However, even Justice McAdams
                    concluded that his “concerns and criticisms do not rise to a level that
 8                  compels reversal under the circumstances of this case.” (Id. at p.
                    986.) Here, on facts less troubling than the 11-1 split known to the
 9                  trial judge in Whaley, we decline to find the instruction coercive. [FN
                    3]
10
                    [FN 3] As defendant acknowledges, the record in this case does not
11                  reflect the numerical split when the jury announced it was at an
                    impasse, and there is no indication that the judge was aware of the
12                  numerical split. Indeed, he specifically instructed the jury not to
                    provide that information.
13

14   Lodg. Doc. 8 at 16-18. The issue was raised again before the California Supreme Court (Lodg.

15   Doc. 9 at 32-33. The California Supreme Court issued a summary denial. Lodg. Doc. 10.

16                  B. Clearly Established Federal Law

17           Generally, a challenge to the correctness of state court jury instructions does not state a

18   federal constitutional claim. Engle v. Isaac, 456 U.S. 107, 119 (1982). A challenged instruction

19   cannot be “merely . . . undesirable, erroneous, or even ‘universally condemned,’” - it must

20   violate a due process right guaranteed by the fourteenth amendment to warrant federal habeas

21   relief. Cupp v. Naughten, 414 U.S. 141, 146 (1973).

22           In Lowenfield v. Phelps, the Supreme Court held that “[t]he use of a supplemental charge

23   has long been sanctioned.” 484 U.S. 231, 237 (1988). A trial court’s instruction that a jury

24   continue deliberations violates a defendant’s due process rights only if the jury was coerced into

25   relinquishing their view in favor of unanimity. Id. at 237-41. Whether the trial court’s actions

26   and statements were coercive is considered under the totality of the circumstances. Id. at 237.

27   /////

28   /////
                                                        11
 1                    C. Analysis
 2           As an initial matter, this court is not in a position to evaluate whether the trial court’s
 3   Instruction was correct under California law. See Bains v. Cambra, 204 F.3d 964, 971 (9th Cir.
 4   2000) (“[A] federal court is bound by the state court’s interpretation of state law.”). Thus, the
 5   only question before this court is whether the trial court’s instruction violated petitioner’s due
 6   process rights. The U.S. Court of Appeals for the Ninth Circuit has identified three factors which
 7   a court should consider when evaluating the constitutional propriety of a supplemental jury
 8   instruction: “(1) the form of the instruction, (2) the time the jury deliberated after receiving the
 9   charge in relation to the total time of deliberation, and (3) any other indicia of coerciveness.”
10   United States v. Berger, 473 F.3d 1080, 1090 (9th Cir. 2007)(citing United States v. Steele, 298
11   F.3d 906, 911 (9th Cir. 2002)). Having reviewed those factors (and the totality of the
12   circumstances), the court concludes that court of appeals decision to uphold the trial court’s
13   supplemental instruction was not a violation of clearly established federal law.
14           First, the form of the instruction was not coercive. It recognized that the jury had
15   “absolute discretion” in conducting its deliberations. 2RT at 859. And, after suggesting possible
16   changes to the jury’s methods of deliberation, the trial court took pains to note that:
17                    By suggesting that you should consider changes in your methods of
                      deliberation, I want to stress that I am not dictating or instructing as
18                    to how to conduct your deliberations. I merely suggest that you might
                      find it productive to do whatever is necessary to ensure that each
19                    juror has a full and fair opportunity to express his or her views and
                      consider and understand the views of the other jurors.
20

21   Id. at 859-60.
22           Second, and as the court of appeal noted, even after the jury was given the supplemental
23   instruction it did not return a verdict on the counts at issue until one and a half days later. Courts
24   have found shorter deliberative times to be non-indicative of coercion. See United States v.
25   Bonam, 772 F.2d 1449, 1450-51 (9th Cir. 1985) (“A jury verdict reached immediately after an
26   Allen charge can be an indication of coercion. In this case, the jury deliberated for an hour and
27   one-half after the instruction was given. This was not an immediate post-charge guilty verdict nor
28   /////
                                                         12
 1   was the verdict rendered in such a short period of time as to raise a suspicion of coercion.”); see
 2   also United States v. Lorenzo, 43 F.3d 1303, 1307 & n.3 (9th Cir. 1995) (finding a deliberation
 3   time of five and a half hours after supplemental charge to be non-indicative of coercion).
 4          Third, petitioner has not pointed to any other indicia of coercion.
 5          Finally, as respondent notes in the answer to this petition, the Ninth Circuit has previously
 6   upheld a California court’s use of a similar instruction. See Parker v. Small, 665 F.3d 1143,
 7   1145-48 (9th Cir. 2011). There, the Ninth Circuit determined that “[a]s long as the California
 8   Court of Appeal reviewed all the facts, and considered the supplemental charge in its context and
 9   under all the circumstances in holding that it was not coercive, then, in the absence of Supreme
10   Court authority to the contrary, this Court must give deference to the California Court of Appeal’s
11   judgment.” Id. at 1148. Here, as in Parker, the decision of the state court of appeals indicates
12   that it reviewed the facts, considered the supplemental instruction in the total context of the case,
13   and determined that it was not coercive.
14          This claim fails.
15          II.     Sufficiency of the Evidence
16          In his second claim, petitioner argues that the “DNA evidence and inconsistent statements
17   from the victim [do] not support the rape charge.” ECF No. 1 at 5.
18                  A. Last Reasoned State Decision
19          Petitioner challenged the sufficiency of the evidence support his rape conviction on direct
20   appeal and the court of appeal rejected it, reasoning:
21                  Defendant first contends “[t]here was insufficient evidence of sexual
                    penetration to sustain [his] conviction of rape . . . .” He is mistaken.
22
                    In determining whether there is sufficient evidence, we must
23                  determine whether the evidence, and reasonable inferences to be
                    drawn from the evidence, provides substantial evidence of each
24                  element of the charged crime. (People v. Crittenden (1994) 9 Cal.4th
                    83, 139 fn. 13.) “ ‘In reviewing a challenge to the sufficiency of
25                  evidence, the reviewing court must determine from the entire record
                    whether a reasonable trier of fact could have found that the
26                  prosecution sustained its burden of proof beyond a reasonable doubt.
                    In making this determination, the reviewing court must consider the
27                  evidence in a light most favorable to the judgment and presume the
                    existence of every fact the trier could reasonably deduce from the
28                  evidence in support of the judgment. The test is whether substantial
                                                      13
 1   evidence supports the [conclusion of the trier of fact], not whether
     the evidence proves guilt beyond a reasonable doubt.’ [Citations.]”
 2   (Id. at p. 139, quoting People v. Mincey (1992) 2 Cal. 4th 408, 432.)
 3   Section 261 defines rape as an act of sexual intercourse accomplished
     with a person not the spouse of the perpetrator, under various
 4   situations, including intercourse accomplished against a person’s
     will by force, violence, duress, menace, or fear of immediate bodily
 5   injury. (§261, subd. (a)(2).) The requisite act of sexual intercourse
     must include an act of penetration. "Any sexual penetration,
 6   however slight, is sufficient to complete the crime" of rape. (§ 263.)
     “Penetration” means “sexual penetration and not vaginal penetration.
 7   Penetration of the external genital organs is sufficient to constitute
     sexual penetration and to complete the crime of rape even if the rapist
 8   does not thereafter succeed in penetrating into the vagina.” (People
     v. Karsai (1982) 131 Cal.App.3d 224, 232, 182 Cal. Rptr. 406,
 9   disapproved on other grounds in People v. Jones (1988) 46 Cal.3d
     585, 600, fn. 8.)
10
     In the instant case, Mona testified that she was “positive” defendant's
11   penis went inside her vagina. She explained that despite her spinal
     cord injury, sexually she has feeling, “[n]ot a lot, but enough.” She
12   has the ability to “feel or have a sensation to know when a penis is
     inside of [her] vagina.” She knew defendant's penis entered her
13   vagina “[f]rom the pressure.”
14   Defendant acknowledges that Mona testified that his penis entered
     her vagina, but argues that based on the record, “a reviewing court
15   would be required to speculate that [Mona] had sufficient sensation
     to know whether penetration had occurred . . . .” In support of his
16   assertion, defendant points to a statement Mona made to the sexual
     assault investigator that she did not remember everything “because
17   there was so much going on.”
18   Mona was interviewed by a sexual assault investigator to determine
     “how much - if anything - that [she] could feel” when defendant
19   penetrated her vagina. She explained, “I have sensation and I can
     feel the pressure. [¶] . . . [¶] . . . And um, I can feel when they enter,
20   and I can feel penetration.” She went on to state that “at that time, I
     had . . . my hand on my mouth so that he wouldn't kiss me,” “[a]nd
21   my other hand trying to keep my nightgown down, so he couldn't
     touch me. [¶] . . . [¶] . . . And I had his hand over . . . my mouth and
22   my nose — so I couldn't breathe. [¶] . . . [¶] . . . And so there was a
     lot going on at that time. And him saying, ‘Is — is it in? Is it in?’
23   And — and I — there was banging on the door from the security
     guard asking. And so when he was inside there — I don't remember
24   everything because there was so much going on.” Mona's statement
     that she did not “remember everything because there was so much
25   going on” is ambiguous at best. Defendant apparently interprets her
     statement to mean that she does not remember whether his penis was
26   inside of her; however, the statement could just as easily be
     interpreted to mean that she does not remember everything that
27   occurred while defendant was inside her apartment or everything that
     was happening while his penis was inside of her. Indeed, the
28   investigator later sought clarification, posing the following question:
                                         14
 1                  “I know that there was a lot going on. But are you confident that at
                    least at some point his penis actually entered your vagina?” Mona
 2                  responded, “Yes I am — I'm very confident that his penis entered my
                    vagina.” At best, Mona's statement that she did not “remember
 3                  everything because there was so much going on” created a conflict
                    in the evidence, which we must resolve in favor of the judgment.
 4                  (People v. Johnson (1980) 26 Cal.3d 557, 576, 162 Cal. Rptr. 431,
                    606 P.2d 738 (Johnson).)
 5
                    Defendant also points to Dr. Rosas's testimony that Mona would
 6                  have been unable to feel pain during the vaginal examination because
                    of her spinal cord injury in support of his assertion that there is
 7                  insufficient evidence of penetration. When asked if Mona ever
                    complained of pain in her vaginal area during the examination, Dr.
 8                  Rosas responded that Mona could not complain of pain in that area
                    because she has no feeling as a result of her spinal cord injury. Again,
 9                  Dr. Rosas’s testimony, at best, created conflict in the evidence, which
                    we must resolve in favor of the judgment. (Johnson, supra, 26 Cal.3d
10                  at p. 576.)
11                  Mona consistently stated that defendant's penis entered her vagina,
                    and testified in detail about how, despite her spinal cord injury, she
12                  was able to feel when his penis entered her vagina. The jury was
                    entitled to credit this testimony. There was ample evidence to support
13                  a finding that there was sexual penetration in this case.
14   Lodg. Doc. 8 at 6-8. The issue was raised again before the California Supreme Court. Lodg.

15   Doc. 9 at 11-15. The California Supreme Court issued a summary denial. Lodg. Doc. 10.

16                  B. Clearly Established Federal Law

17           The Due Process Clause “protects the accused against conviction except upon proof

18   beyond a reasonable doubt of every fact necessary to constitute the crime with which he is

19   charged.” In re Winship, 397 U.S. 358, 364 (1970). There is sufficient evidence to support a

20   conviction if, “after viewing the evidence in the light most favorable to the prosecution, any

21   rational trier of fact could have found the essential elements of the crime beyond a reasonable

22   doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). “[T]he dispositive question under

23   Jackson is ‘whether the record evidence could reasonably support a finding of guilt beyond a

24   reasonable doubt.’” Chein v. Shumsky, 373 F.3d 978, 982 (9th Cir. 2004) (quoting Jackson, 443

25   U.S. at 318). Put another way, “a reviewing court may set aside the jury’s verdict on the ground

26   of insufficient evidence only if no rational trier of fact could have agreed with the jury.” Cavazos

27   v. Smith, 565 U.S. 1, 2 (2011). Sufficiency of the evidence claims in federal habeas proceedings

28   /////
                                                       15
 1   must be measured with reference to substantive elements of the criminal offense as defined by
 2   state law. Jackson, 443 U.S. at 324 n.16.
 3          In conducting federal habeas review of a claim of insufficient evidence, “all evidence
 4   must be considered in the light most favorable to the prosecution.” Ngo v. Giurbino, 651 F.3d
 5   1112, 1115 (9th Cir. 2011). “Jackson leaves juries broad discretion in deciding what inferences
 6   to draw from the evidence presented at trial,” and it requires only that they draw “‘reasonable
 7   inferences from basic facts to ultimate facts.’” Coleman v. Johnson, 566 U.S. 650, 655 (2012)
 8   (per curiam ) (citation omitted). “‘Circumstantial evidence and inferences drawn from it may be
 9   sufficient to sustain a conviction.’” Walters v. Maass, 45 F.3d 1355, 1358 (9th Cir. 1995)
10   (citation omitted).
11          If the record supports conflicting inferences, the reviewing court “must presume — even
12   if it does not affirmatively appear in the record — that the trier of fact resolved any such conflicts
13   in favor of the prosecution, and must defer to that resolution.” McDaniel v. Brown, 558 U.S. 120,
14   133 (2010) (per curiam) (quoting Jackson, 443 U.S. at 326). In evaluating the evidence presented
15   at trial, this court may not weigh conflicting evidence or consider witness credibility. Wingfield
16   v. Massie, 122 F.3d 1329, 1332 (10th Cir. 1997). Instead, as noted above, the Court must view
17   the evidence in the “light most favorable to the prosecution,” Jackson, 443 U.S. at 319.
18          Juries have broad discretion in deciding what inferences to draw from the evidence
19   presented at trial. This court may not “impinge[ ] on the jury’s role as factfinder,” or engage in
20   “fine-grained factual parsing.” Coleman, 566 U.S. at 655. As the Ninth Circuit has explained,
21   “[t]he relevant inquiry is not whether the evidence excludes every hypothesis except guilt, but
22   whether the jury could reasonably arrive at its verdict.” United States v. Mares, 940 F.2d 455,
23   458 (9th Cir. 1991). Under Jackson, the Court need not find that the conclusion of guilt was
24   compelled, only that it rationally could have been reached. Drayden v. White, 232 F.3d 704, 709-
25   10 (9th Cir. 2000).
26          “A petitioner for a federal writ of habeas corpus faces a heavy burden when challenging
27   the sufficiency of the evidence used to obtain a state conviction on federal due process grounds.”
28   Juan H. v. Allen, 408 F.3d 1262, 1274 (9th Cir. 2005). Because this case is governed by the Anti-
                                                        16
 1   Terrorism and Effective Death Penalty Act, this court owes a “double dose of deference” to the
 2   decision of the state court. Long v. Johnson, 736 F.3d 891, 896 (9th Cir. 2013) (quoting Boyer v.
 3   Belleque, 659 F.3d 957, 960 (9th Cir. 2011)). See also Coleman, 566 U.S. at 651 (“Jackson
 4   claims face a high bar in federal habeas proceedings because they are subject to two layers of
 5   judicial deference.”); Kyzar v. Ryan, 780 F.3d 940, 943 (9th Cir. 2015) (same).
 6                  C. Analysis
 7          The court of appeal’s rejection of this claim was reasonable. Doe testified at trial as to
 8   petitioner’s penetration of her vagina. 1RT at 137, 185, 188-89. Doe also reported the
 9   penetration to a physician (Dr. Rosas) when she was examined after the incident. Id. at 231. This
10   evidence alone was sufficient for a jury to rationally reach a guilty verdict. Petitioner’s
11   contention that the victim offered inconsistent statements is unavailing insofar as this goes only to
12   Doe’s credibility as a witness – an issue that was the jury’s alone to weigh. See, e.g., Bruce v.
13   Terhune, 376 F.3d 950, 957 (9th Cir. 2004) (“A jury’s credibility determinations are therefore
14   entitled to near-total deference under Jackson.”).
15          And, with respect to DNA evidence, petitioner has failed to point to any evidentiary item
16   or items which significantly undermine confidence in the verdict. Indeed, his petition states only
17   that the “DNA findings [were] none” – it does not specify what DNA evidence he is referring to.
18   To the extent he is referring to the inconclusive results of a DNA sample taken from his penis,
19   that result is not automatically exculpatory. It obviously follows that the prosecution’s case
20   against petitioner would have been stronger if the tests had been positive. Nevertheless, the jury
21   was aware of the inconclusiveness of those results and had the opportunity to factor it into their
22   verdict. 2RT at 454-56. In doing so, the jury was entitled to credit the testimony of the victim.
23   Thus, as noted above, there was sufficient evidence from which the jurors could have reasonably
24   concluded that petitioner was guilty of rape.
25          III.    Ineffective Assistance of Counsel
26          Petitioner’s final claim is that “[d]uring my time in county fighting my case their (sic)
27   wasn’t much communication with my attorney and I.” ECF No. 1 at 5. He argues that “[l]ack of
28   communication doesn’t mean it [presumably referring to representation] was ineffective but it can
                                                          17
 1   mean the assistance of counsel wasn’t there for the client.” Id. Nevertheless, he classifies this
 2   claim as one for ineffective assistance.
 3           Respondent points out that this claim was not exhausted in state court. Petitioner did raise
 4   an ineffective assistance claim related to his counsel’s failure to argue that a physician – Dr.
 5   Rosas – was unqualified to opine that medical findings were consistent with the victim being
 6   sexually assaulted. Lodg. Doc. 5 at 41-45. He did not, however, at any point raise a claim related
 7   to a lack of communication between himself and his trial counsel. Regardless, this claim is
 8   plainly without merit and the court finds it more expedient to resolve it on that basis. See 28
 9   U.S.C. § 2254(b)(2) (an application for a writ of habeas corpus may be denied on the merits,
10   notwithstanding the failure of the applicant to exhaust the remedies available in the courts of the
11   State); Gatlin v. Madding, 189 F.3d 882, 889 (9th Cir. 1999) (district court may exercise
12   discretion to consider merits of unexhausted habeas claim).
13                   A. Clearly Established Federal Law
14           The clearly established federal law governing ineffective assistance of counsel claims is
15   that set forth by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984). To succeed
16   on a Strickland claim, a defendant must show that (1) his counsel's performance was deficient and
17   that (2) the “deficient performance prejudiced the defense.” Id. at 687. Counsel is
18   constitutionally deficient if his or her representation “fell below an objective standard of
19   reasonableness” such that it was outside “the range of competence demanded of attorneys in
20   criminal cases.” Id. at 687-88 (internal quotation marks omitted). “Counsel's errors must be ‘so
21   serious as to deprive the defendant of a fair trial, a trial whose result is reliable.’” Richter, 562
22   U.S. at 104 (quoting Strickland, 466 U.S. at 687).
23           Prejudice is found where “there is a reasonable probability that, but for counsel's
24   unprofessional errors, the result of the proceeding would have been different.” Strickland, 466
25   U.S. at 694. A reasonable probability is “a probability sufficient to undermine confidence in the
26   outcome.” Id. “The likelihood of a different result must be substantial, not just conceivable.”
27   Richter, 562 U.S. at 112.
28   /////
                                                         18
 1                  B. Analysis
 2          Petitioner’s claim premised on lack of communication is too vague to succeed. It is well
 3   established that “conclusory allegations which are not supported by a statement of specific facts
 4   do not warrant habeas relief.” James v. Borg, 24 F.3d 20, 26 (9th Cir. 1994). Petitioner has
 5   failed to provide any factual context for this claim. He has also failed to describe how the
 6   purported lack of communication with his counsel actually prejudiced his defense. His petition
 7   asserts that “[g]oing through the record someone more knowledgeable could pinpoint it out for
 8   me.” ECF No. 1 at 5. This may be true, but it is petitioner’s burden to articulate his own claims.
 9   It is not the responsibility of either the respondent or the court to sift through the record and,
10   armed only with petitioner’s vague assertions, sculpt claims which he has failed to raise.
11                                              CONCLUSION
12          For all the reasons explained above, the state courts’ denial of petitioner’s claims was not
13   objectively unreasonable within the meaning of 28 U.S.C. § 2254(d). Accordingly, IT IS
14   HEREBY RECOMMENDED that the petition for writ of habeas corpus be denied.
15          These findings and recommendations are submitted to the United States District Judge
16   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days
17   after being served with these findings and recommendations, any party may file written
18   objections with the court and serve a copy on all parties. Such a document should be captioned
19   “Objections to Magistrate Judge’s Findings and Recommendations.” Any reply to the objections
20   shall be served and filed within fourteen days after service of the objections. Failure to file
21   objections within the specified time may waive the right to appeal the District Court’s order.
22   Turner v. Duncan, 158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153 (9th Cir.
23   1991). In his objections petitioner may address whether a certificate of appealability should issue
24   in the event he files an appeal of the judgment in this case. See Rule 11, Rules Governing Section
25   2254 Cases (the district court must issue or deny a certificate of appealability when it enters a
26   final order adverse to the applicant).
27   DATED: July 24, 2019.
28
                                                        19
